___ Witness Signature:

Case 3:20-cv-00473-DPJ-FKB Document 11-5 Filed 08/31/20 Page 1 of1

   

Office’ ort he Sheriff

Kemper Coury, Mississi ppi

330 Stennis Industrial Park Road . reba -60r43-4800, DeKalb, Mississippi 39328
. io ae :

inves Re Moore, Sheriff
ue

VICTIM INFORMATION FORM

Name: Kathy) Danis ; 2 SSN:
Address; 34’ Sut Hy. Kol, Hasta, MS _. 54584)
Contact Number(s): Jo() 2 9288 |
Complaint Filed Against; rsa] Wiriaht 300 Walhity Kied Ra
stoi), MNS 4854" CF au AR picoperty J
Statement of facts chat; me are personally aware of regarding this cae
Or ly ii i, 2/4. Lf puvthased above Proper i) bE SE Vibey

County C4 SAeb if) am AUC 1d. Tadvigy Noe Sul the

Se Bate. OA bil 18, TF uys told Shi wis Selling

(TEMS SO! wnt dv tp) OSC Aer to Maye w%. uShby it if
everything “A SrehI } bropurty Abu Deilongs Lo

q) fy ected Fale cad}

Shit B0¢ trate. Sailing Bitch Lou Att “2; 0 leat EDO fc
Puck sori ud viant pus" She “proceedeg | MED Mouse

Va muta dad y and Zittied : / Should / D105 bi € JSS Gives
De that zine, / tasted police Ona twarted in MU) Jay

Ot conwe by Coy séreaming (need ZO ledwewhile arsine © Ta) on,
WEL) 0% ¢- Higoa Wed Arty td talk Zp both pt a anal ;

Lr tial fp FA ke fait LVS ANcl St reese Mé_ Add

 

Oe em an ee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Vig ice aa iz Ane. 7h) DM CauSst Se. Was Sky Helpa “amy 7.
shi fete Ah ee [eds Tt iy D éfy ay eater t Yi iby Di
RUE AGLECH of Shape « Brown Le tale
Shenae . Olt A gd Ll dAgis
Victim’s Signature: MAM LE [| Abed Date Filed:
